DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 1 and 14 have been amended. No claims have been cancelled.  No claims have been added.   The rejection of the pending claims is hereby made final.


Response to Remarks
103
Applicant’s arguments have been considered by the examiner, but are not found to be persuasive.  Applicant asserts that the applied prior art references Livesay et al and Balasubramanian et al, alone and in combination, fail to teach or suggest “generating, using the predictive model, a proposal recommendation for the received proposal, wherein the proposal recommendation relates to approving or rejecting the proposal,” as recited in the newly amended pending claims.  The examiner submits that Livesay et al discloses a method and system for providing relevant data, comparing proposal alternatives, and reconciling proposals, invoices, and purchase orders with actual costs in workflow process, wherein “the present invention provides a system and process that, upon identification of specifications for a project by a buyer, generates a request for goods and/or services needed to fulfill the project and provides the request to those (see at least paragraph [0054] to Balasubramanian et al). It is clear to one of ordinary skill in the art that the applied prior art indeed discloses wherein historical data associated with an offer (i.e. proposal) is analyzed to enable a user to make a more informed decision by filtering out offers that a user, based on historical data, is unlikely to be interested in or accept. For at least the reasoning provided above, the aforementioned limitation is hereby obviated by the applied prior art and the rejection is hereby maintained and made final.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Livesay et al (US 2002/0046147) in view of Balasubramanian et al (US 2018/0260856).


Regarding claim 1, the prior art recites:
A system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: receiving a proposal associated with a subscriber, wherein the proposal is associated with an asset (see at least paragraph [0098] “When an authorized user accesses a system implementing the present invention, the process also allows the user to edit their profile information, profile information for a team… However, various other features may also be provided at this stage of the process, as desired, depending upon the user's authorizations and access. Such features, for example, may include reviewing new requests for proposals”); generating, using the predictive model, a proposal recommendation for the received proposal (see at least paragraph [0079] “In this manner data can be imported into the present system for manipulations and translation into desired Parameters. The Parameters may further be transformed into data suitable for export to systems operated by partners or sellers for seller use in outside modeling applications to generate information necessary to complete a proposal”), wherein the proposal recommendation related to approving or rejecting the proposal (see at least paragraph [0118] to Livesay et al “the process preferably applies the same business rules and design verifications to each seller's response as it applies to each buyer's request. In this manner, both sellers and buyers are assured to a given level of certainty that a request, and response is acceptable and in compliance with the appropriate business and other rules. However, the process may also be configured, as desired, such that the design rules and other preferred verifications of a seller's response are not conducted and/or provided”); generating a display of the proposal recommendation comprising asset information associated with the asset and information associated with one or more similar proposals to the received proposal (see at least paragraph [0089] “The process may also be configured to display side-by-side a buyer's requests with at least one seller's response and preferably with multiple sellers' responses”), wherein the display further comprises a visual indication of a strength associated with the proposal recommendation and an actions dropdown usable to select an action to perform for the proposal (see at least paragraph [0101] “The process preferably provides templates and other data entry fields (which may be selected, for example, via pull-down menus) to assist the buyer or buyer's team member in entering and/or specifying the appropriate Parameters”); receiving, from the computing device, an indication to approve or reject the proposal based at least in part on the generated display; and generating a response to the proposal based on the received indication (see at least paragraphs [0117] and [0118] “Upon receiving a response from a seller and before the process provides the seller's response to the buyer, the process preferably determines whether the seller has recommended an alternative solution to the request or changed any of the material terms of the request. (Block 362) Further, the process screens responses and identifies to the buyer those terms in a response that vary from the terms of the request”). 
Livesay et al does not appear to explicitly disclose accessing a predictive model, wherein the model is trained based at least in part on historical data associated with the subscriber wherein the historical data comprises at least prior proposal data and associated decision data.
However, Balasubramanian et al discloses a system and method of managing a set of offers using a dialogue, further comprising accessing a predictive model, wherein the model is trained based at least in part on historical data associated with the subscriber wherein the historical data comprises at least prior proposal data and associated decision data (see at least paragraphs [0045 and 0047] to Balasubramanian et al “Based on the dialogue between the client and the agent, the offer management engine may use a predictive analysis technique together with a prebuilt predictive model to resolve a set of offers for the client” and [0054] “The set of filtering criteria may be ascertained based on an analysis of historical data for the client in conjunction with the set of dialogue data. As an example, the set of filtering criteria may indicate that a client has historically not participated in services that require a membership commitment”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the method process for providing relevant data, comparing proposal alternatives, and reconciling proposals, invoices, and purchase orders with actual costs in a workflow process, as disclosed by Livesay et al and the system and method of managing a set of offers using a dialogue as taught by Balasubramanian et al, in order to provide more relevant proposals to users based on previous historical data associated with said users, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	
Regarding claim 2, the prior art recites:
The system of claim 1, wherein the set of operations further comprises: determining whether the indication is contrary to the generated proposal recommendation; based on determining that the indication contrary to the generated proposal recommendation, retraining the predictive model based at least in part on the received indication (see at least paragraph [0117] “the process preferably determines whether the seller has recommended an alternative solution to the request or changed any of the material terms of the request… The process may also allow the buyer to compare the responses of multiple sellers at both summary levels and on a Parameter-by-Parameter basis, and to manipulate Parameter variables to evaluate various proposals based upon possible project outcomes”). Regarding claim 3, the prior art recites:
The system of claim 1, wherein the predictive model is trained based at least in part on historical data associated with one or more other subscribers, and wherein the one or more other subscribers are in a similar industry as the subscriber (see at least paragraph [0137] “The buyer's profile may be established by responses to inquiries, previous entries, buying habits, Internet access habits, specific needs, or other indicators. The buyer profile may also be established by the simple fact that the buyer has accessed a specific Internet site, web page, or application. Additionally, the process may be modified, as necessary, to accommodate the various goods/services, characteristics, needs, and preferences of buyers, sellers, and operators of any system implementing a Profile Link”). Regarding claim 4, the prior art recites:
The system of claim 1, wherein the one or more similar proposals are identified based on a problem code associated with the received proposal (see at least paragraphs [0127] and [0128] “The present invention also provides a process that allows sellers to pre-identify themselves as providers of goods/services based upon categories and/or classifications of goods/services instead of identifying themselves based upon specific goods/services. Such identifications may include, for example, industry product codes”). Regarding claim 5, the prior art recites:
The system of claim 2, wherein retraining the predictive model comprises: determining a first subset of the historical data for training the predictive model and a second subset of the historical data for model verification; retraining the predictive model using the first subset of the historical data; and verifying the predictive model using the second subset of the historical data (see paragraph [0139] “The "best fit" screening process may consider factors such as geographic location, previous requests for goods/services, and past history with specific sellers (i.e., does the buyer have a history of using the seller's goods/services)”). Regarding claim 6, the prior art recites:
(see at least paragraph [0158 and 0159] “The IBE also preferably provides buyers and sellers the ability to enter and maintain information about any joint interest partners for any project in the system. FIG. 8C depicts a screen shot 830 for capturing joint interest partner information in the IBE”). Regarding claim 7, the prior art recites:
The system of claim 1, wherein the proposal is associated with a contractor; and wherein the display of the proposal recommendation comprises information associated with the contractor (see at least paragraph [0170] “Additionally, page 1200 contains columns identifying the vendor/seller 1202 (hereafter, the vendor and/or seller and/or seller's team member are collectively referred to as the "Seller", i.e., the person providing a response to a proposal request)”). Regarding claim 8, the prior art recites:
A system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: receiving an invoice associated with a subscriber; generating a display of the received invoice; providing the generated display to a computing device of the subscriber; receiving an indication from the computing device to approve or reject the received invoice; determining, based on the indication and historical data associated with the subscriber, whether an invoice approval rule may be generated; when it is determined that an invoice approval rule may be generated, generating an invoice approval rule based on the indication and the historical data associated with the subscriber; and storing the generated invoice approval rule (see at least paragraphs [0089], [0013], and [0014]). Regarding claim 9, the prior art recites:
The system of claim 8, wherein the set of operations further comprises: receiving a second invoice associated with the subscriber; determining that the generated invoice approval rule applies to the received second invoice; and automatically processing the second invoice based on the generated invoice approval rule (see at least paragraph [0119]). Regarding claim 10, the prior art recites:
The system of claim 9, wherein automatically processing the second invoice comprises one of: automatically approving the second invoice; and automatically rejecting the second invoice (see paragraph [0153]). Regarding claim 11, the prior art recites:
The system of claim 8, wherein the invoice approval rule is generated based on receiving a user indication to generate the invoice approval rule (see at least paragraph [0190]). Regarding claim 12, the prior art recites:
The system of claim 8, wherein the generated display comprises a display of additional information regarding similar historical invoices to the received invoice (see at least paragraph [0153]). Regarding claim 13, the prior art recites:
The system of claim 12, wherein the similar historical invoices are identified based on a problem code associated with the received invoice (see at least paragraph [0191]). Regarding claim 14, the prior art recites:
(see at least paragraph [0148]). 
Livesay et al does not appear to explicitly disclose accessing a predictive model, wherein the model is trained based at least in part on historical data associated with the subscriber wherein the historical data comprises at least prior proposal data and associated decision data.
However, Balasubramanian et al discloses a system and method of managing a set of offers using a dialogue, further comprising accessing a predictive model, wherein the model is trained based at least in part on historical data associated with the subscriber wherein the historical data comprises at least prior proposal data and associated decision data (see at least paragraphs [0045 and 0047] to Balasubramanian et al “Based on the dialogue between the client and the agent, the offer management engine may use a predictive analysis technique together with a prebuilt predictive model to resolve a set of offers for the client” and [0054] “The set of filtering criteria may be ascertained based on an analysis of historical data for the client in conjunction with the set of dialogue data. As an example, the set of filtering criteria may indicate that a client has historically not participated in services that require a membership commitment”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the method process for providing relevant data, comparing proposal alternatives, and reconciling proposals, invoices, and purchase orders with actual costs in a workflow process, as disclosed by Livesay et al and the system and method of managing a set of offers using a dialogue as taught by Balasubramanian et al, in order to provide more relevant proposals to users based on previous historical data associated with said users, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

Regarding claim 15, the prior art recites:
The system of claim 14, wherein the set of operations further comprises: determining whether the indication is contrary to the generated proposal recommendation; based on determining that the indication contrary to the generated proposal recommendation, retraining the predictive model based at least in part on the received indication (see at least paragraph [0148]). Regarding claim 16, the prior art recites:
(see at least paragraph [0137]). Regarding claim 17, the prior art recites:
The system of claim 14, wherein the proposal is associated with an asset of the subscriber (see at least paragraph [0015]). Regarding claim 18, the prior art recites:
The system of claim 17, wherein generating the display further comprises incorporating information associated with the asset (see at least paragraph [0014]). Regarding claim 19, the prior art recites:
The system of claim 14, wherein generating the display further comprises incorporating information associated with one or more similar proposals to the proposal (see at least paragraph [0013] “The invention also provides buyers with tools to compare different proposals in detail and to manipulate the parameters of those proposals to ascertain different results based upon potential project outcomes”). Regarding claim 20, the prior art recites:
The system of claim 19, wherein the one or more similar proposals are identified based on a problem code associated with the proposal (see at least paragraph [0013] “The invention also provides buyers with tools to compare different proposals in detail and to manipulate the parameters of those proposals to ascertain different results based upon potential project outcomes”).


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687